Exhibit 10.1

CONSULTING AGREEMENT

This Consulting Agreement (this “Agreement”) is between Harvest Natural
Resources, Inc., a Delaware corporation (the “Company”), and Karl L. Nesselrode,
with a residence at 16607 Crystal View Circle Houston, TX 77095 (“Consultant”),
and is effective as of the latest date set forth beside the signatures of the
parties on the signature page of this Agreement (the “Effective Date”).

RECITALS:

WHEREAS, Consultant was employed by the Company as Vice President, Engineering
and Business Development and was responsible for management of the technical
engineering and business development of all Harvest assets.

WHEREAS, the Company sold its remaining assets in Gabon and Consultant, while
employed by the Company, was responsible for the marketing, negotiations, and
technical work during the sale of Gabon;

WHEREAS, the Company is currently in the process of liquidating and dissolving
and as part of the liquidation and dissolution process the Company terminated
Consultant’s employment with the Company effective March 31, 2017 because the
Company no longer needed the services of Consultant on a full time basis;

WHEREAS, the Company anticipates that the Company may need the services of
Consultant on a limited basis during 2017 to respond to questions and resolve
issues that the Company and the new owners may have regarding the Gabonese
assets and the sale of such assets, the Company desires to have Consultant
available to assist the Company with any such matters that may arise; and

WHEREAS, the Company and Consultant have agreed to memorialize the terms and
conditions upon which Consultant will provide services to the Company.

NOW, THEREFORE, the parties hereto, intending to be legally bound, agree as
follows:

 

1. SERVICES AND NATURE OF RELATIONSHIP

1.1 Engagement. The Company hereby retains Consultant to consult with and assist
the Company during the Service Term (as that term is defined in Section 2.1)
with respect to matters and issues designated by the Company concerning the sale
of the Gabon asset. Consultant hereby accepts such appointment and agrees to
perform all services under this Agreement timely, diligently, in a good and
workmanlike manner, and to the satisfaction of Company.

1.2 Reporting Relationship and Assignment. Consultant shall report to the
President and Chief Executive Officer of the Company or to such other person or
persons as the Company may designate in writing to Consultant from time to time.

 

- 1 -



--------------------------------------------------------------------------------

1.3 Method of Performing Services. Consultant, as an independent contractor,
shall determine the method, details, and means of performing any services
furnished pursuant to this Agreement, but the results of the services provided
must meet the approval and requirements of the Company. Consultant will devote
sufficient time, attention and energies to the services to be provided to the
Company and diligently perform such duties. Subject to the provisions of this
Agreement, during the Service Term Consultant may be employed by, perform
services for, or be retained by such other persons or entities as Consultant
determines.

1.4 Compliance with Law and Company Policy. Consultant acknowledges that he
previously has been provided a copy of, and has read and understands, the
Company’s Code of Business Conduct and Ethics (the “Code”) and the Company’s
Compliance Manual (the “Compliance Manual”), and Consultant agrees throughout
the Service Term:

(a) to comply with all policies of the Company and its subsidiaries and
affiliates, including, without limitation, the Code and the Compliance Manual;

(b) to comply with all applicable laws and regulations, including, without
limitation, such laws and regulations of the United States and Gabon; and

(c) to promptly report, as provided in the Code, any violation or suspected
violation of any law, regulation or Company policy.

This provision does not obligate the Company to police Consultant’s compliance
with the Code, laws, regulations or Company policies and does not impose any
obligation on the part of the Company or its affiliates under such laws,
regulations or Company policies. Nothing contained in this provision shall be
interpreted as enlarging the legal duty of the Company or its affiliates to
Consultant or any other person or alter the status of Consultant as an
independent contractor as set forth in this Agreement.

The preceding paragraphs of this provision are agreed to by both the Company and
Consultant to be of the highest importance. A breach or violation of any of the
terms of this provision by Consultant will be a material breach of this
Agreement.

1.5 No Authority to Bind. Consultant shall have no authority to obligate the
Company in any manner whatsoever without the express and specific prior written
consent of the President and Chief Executive Officer of the Company permitting
Consultant to do so, including, without limitation, incurring any expenses or
entering into contracts for the benefit of or on behalf of the Company.

1.6 Status as Independent Consultant. Consultant acknowledges and agrees that,
in performing services pursuant to this Agreement, Consultant shall be serving
as an independent contractor. Consultant agrees that Consultant is not and will
not become an employee of the Company or any of its subsidiaries while this
Agreement is in effect. Consultant agrees that the provision of services
pursuant to this Agreement will not entitle Consultant to any rights or benefits
afforded to the employees of the Company and its subsidiaries, including such
benefits as coverage under worker’s compensation insurance, health insurance,
sick leave, retirement benefits or any other employment benefit.

 

- 2 -



--------------------------------------------------------------------------------

1.7 Payment of Taxes. Consultant acknowledges that Consultant is solely
responsible for paying when due all self-employment, income and other taxes
imposed as a result of or in connection with the compensation paid by the
Company to Consultant for the services rendered under this Agreement and the
Company shall report the compensation paid pursuant to this Agreement on
Form 1099-Misc. Consultant hereby indemnifies, and undertakes to defend the
Company and hold it free and harmless from and against any demands or claims for
any taxes, interest or penalties assessed by any taxing authority with respect
to amounts paid to Consultant pursuant to this Agreement.

 

2. TERM AND TERMINATION

2.1 Term. Consultant shall provide services under this Agreement during the
period beginning on April 1, 2017 through May 31, 2017 or such earlier date
elected by the Company pursuant to Section 2.2 (the “Service Term”).

2.2 Termination. The Company may elect to end the Service Term:

(a) as of the last day of any calendar month occurring prior to May 2017 by
providing to Consultant notice of the Company’s election no less than five
(5) days prior to the end of such month;

(b) as of the date Consultant dies; or

(c) at the time Consultant materially breaches the terms of this Agreement or
otherwise materially fails to provide the services contemplated by this
Agreement.

 

3. FEES AND EXPENSES

The Company shall compensate Consultant for services rendered pursuant to this
Agreement during the Service Term as follows:

3.1 Rates.

(a) the Company will pay Consultant a hourly fee of $212.50 for each hour
worked; and

(b) Consultant will provide the Company, within 10 days after the end of that
calendar month, an invoice and timesheet describing the services Consultant
provided during such month including the dates and number of hours of service
Consultant provided under this Agreement.

3.2 Timing of Payments. The Company will pay to Consultant the amount payable
under Section 3.1(a) upon receipt of invoice and timesheet.

3.3 Expense Reimbursements. As provided in Section 1.5, Consultant is not
authorized to incur expenses on behalf of the Company. If Consultant is
expressly authorized, as described in Section 1.5, to incur expenses such
authorization will include any basis for reimbursing Consultant for such amounts
incurred.

 

- 3 -



--------------------------------------------------------------------------------

4. ADDITIONAL COVENANTS BY CONSULTANT

4.1 Property of the Company. Consultant covenants and agrees that upon the
termination of the Service Term for any reason or, if earlier, upon the
Company’s request, Consultant shall promptly return all Property which had been
entrusted or made available to Consultant by the Company or its affiliates. The
term “Property” shall mean all records, files, memoranda, reports, price lists,
drawing, plans, sketches, keys, codes, computer hardware and software and other
property of any kind or description prepared, used or possessed by Consultant
during the Service Term (and any duplicates of any such property) which relate
to the former or current business, products or services of the Company or its
affiliates.

4.2 Confidential Information. Consultant covenants and agrees that during the
Service Term and thereafter he shall hold in a fiduciary capacity for the
benefit of the Company and each of its affiliates, and shall not directly or
indirectly use or disclose, any of the former or current Confidential or
Proprietary Information of the Company or its affiliates that Consultant may
have acquired (whether or not developed or compiled by Consultant and whether or
not Consultant is authorized to have access to such information) prior to or
during the Service Term. The term “Confidential or Proprietary Information”
shall mean any secret, confidential or proprietary information of the Company or
an affiliate that has not become generally available to the public by the act of
one who has the right to disclose such information without violation of any
right of the Company or its affiliates or other owner thereof.

4.3 Conflict of Interest and FCPA. Consultant covenants and agrees that
Consultant will not receive during the Service Term and represents that
Consultant has not received prior to the Service Term any payments, gifts or
promises with respect to the current or former business of the Company and its
affiliates. Consultant shall not make any payments, loans, gifts or promises or
offers of payments, loans or gifts, directly or indirectly, to or for the use or
benefit of any official or employee of any government, political party or
candidate for political office or to any other person if Consultant knows, or
has reason to believe, that any part of such payments, loans or gifts, or
promise or offer, would violate the laws or regulations of any country,
including, without limitation, the United States of America, having jurisdiction
over Consultant, the Company or any of the Company’s affiliates. By signing this
Agreement, Consultant acknowledges that he has not made and will not make any
payments, loans, gifts, promises of payments, loans or gifts to or for the use
or benefit of any official or employee of any government, political party or
candidate for political office or to any other person which would violate the
laws or regulations of any country, including, without limitation, the United
States of America, having jurisdiction over Consultant, the Company or any of
the Company’s affiliates.

4.4 Reasonable and Continuing Obligations. Consultant agrees that Consultant’s
obligations under Section 4 are obligations which will continue beyond the date
the Service Term terminates and that such obligations are reasonable and
necessary to protect the Company’s legitimate business interests. The Company
additionally shall have the right to take such other action as the Company deems
necessary or appropriate to compel compliance with the provisions of this
Section 4 (including, without limitation, seeking a court order for specific
performance).

 

- 4 -



--------------------------------------------------------------------------------

5. GENERAL PROVISIONS

5.1 Notice. Notices and all other communications shall be in writing and shall
be deemed to have been duly given when personally delivered or when mailed by
United States registered or certified mail. Notices to the Company shall be sent
to the Vice President and General Counsel of the Company at khead@harvestnr.com
or 1177 Enclave Parkway Suite 300, Houston, Texas 77077. Notices and
communications to Consultant shall be sent to the Consultant’s address provided
above or at maudigi@hotmail.com. Either party may change its/his address by
providing notice to the other party consistent with the terms of this section.

5.2 Assignment/Subcontracting. This Agreement, and all duties and obligations
hereunder are personal in nature, and Consultant shall not assign this
Agreement, or any portion hereof, voluntarily or involuntarily by operation of
law, or enter into any subcontract for the performance of any services under
this Agreement, or any portion thereof. The Company may assign this Agreement to
any affiliate or successor of the Company.

5.3 Governing Law. This Agreement and all matters relating to the meaning,
validity or enforceability thereof and the performance of the services hereunder
shall be governed by the laws of the State of Texas, exclusive of its conflict
of laws rule.

5.4 Arbitration. SUBJECT TO THE PROVISIONS OF SECTION 4.4 OF THIS AGREEMENT, ANY
UNRESOLVED DISPUTE OR CONTROVERSY BETWEEN CONSULTANT AND THE COMPANY ARISING
UNDER OR IN CONNECTION WITH THIS AGREEMENT SHALL BE SETTLED EXCLUSIVELY BY
ARBITRATION, CONDUCTED BEFORE A SINGLE ARBITRATOR IN ACCORDANCE WITH THE RULES
OF THE AMERICAN ARBITRATION ASSOCIATION THEN IN EFFECT. THE ARBITRATOR SHALL NOT
HAVE THE AUTHORITY TO ADD TO, DETRACT FROM, OR MODIFY ANY PROVISION HEREOF. A
DECISION BY THE ARBITRATOR SHALL BE IN WRITING AND WILL BE FINAL AND BINDING.
JUDGMENT MAY BE ENTERED ON THE ARBITRATOR’S AWARD IN ANY COURT HAVING
JURISDICTION. THE ARBITRATION PROCEEDING SHALL BE HELD IN HOUSTON, TEXAS.

5.5 Entire Agreement and Modification. This Agreement supersedes any and all
agreements, either oral or written, between the parties with respect to the
rendering of consulting services by Consultant for the Company, and contains all
representations, covenants and agreements between the parties with respect to
the rendering of such services by Consultant. Any modification of this Agreement
will be effective only if it is in writing and signed by the party to be
charged.

5.6 Severability. If any term, provision, covenant or condition of this
Agreement shall be or become illegal, null, void or against public policy, or
shall be held by an arbitrator to be illegal, null or void or against public
policy, the remaining provisions of this Agreement shall remain in full force
and effect and shall not be affected, impaired or invalidated thereby. The term,
provision, covenant or condition that is so invalidated, voided or held to be
unenforceable shall be modified or changed by the parties to the extent possible
to carry out the intentions and directives set forth in this Agreement.

 

- 5 -



--------------------------------------------------------------------------------

5.7 Successors and Assigns. Except as restricted herein, this Agreement shall be
binding on and shall inure to the benefit of the parties and their respective
heirs, legal representatives, successors and permitted assigns.

5.8 Waiver. No waiver of any provision or consent to any action shall constitute
a waiver of any other provision or consent to any other action, whether or not
similar. No waiver or consent shall constitute a continuing waiver or consent or
commit a party to provide a waiver in the future except to the extent
specifically set forth in writing. Any waiver given by a party shall be null and
void if the party requesting such waiver has not provided a full and complete
disclosure of all material facts relevant to the waiver requested. No waiver
shall be binding unless executed in writing by the party making the waiver.

 

- 6 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the
date(s) set forth below.

 

    HARVEST NATURAL RESOURCES, INC. Date: March 31, 2017     By:  

/s/ Stephen C. Haynes

    Title:   Vice President & Chief Financial Officer Date: March 31, 2017    

/s/ Karl L. Nesselrode

    Karl L. Nesselrode